This cause originated in this court upon the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of respondent’s answer and motion for summary judgment and the motion for leave to intervene of North Royalton Residents Involvement Committee,
IT IS ORDERED by the court that relator’s original action in mandamus be treated as an original action in prohibition and, upon consideration thereof, an alternative writ is granted and the following briefing schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before April 20,1995; relator’s brief shall be filed on or before April 20,1995; respondent’s brief shall be filed on or before April 24,1995; and relator’s reply brief, if any, shall be filed on or before April 27, 1995.
IT IS FURTHER ORDERED by the court that the motion for leave to intervene be, and hereby is, denied.
Moyer, C.J., Douglas and F.E. Sweeney, JJ., would grant the motion for leave to intervene.